Title: To George Washington from Benjamin Tallmadge, 25 April 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            New Port (R. Island) Apl 25th 1781
                        
                        In my late Interview with C— the matter of a future Correspondence, to be render’d more regular &
                            advantageous, was fully discussed. The Plan which he has consented to adopt, on Certain Conditions, is for him to remain
                            for the most part on Long Island & C— Junr whom he thinks might be engaged again, to reside
                            constantly at New York—That some Confidential Person must of Course be Employed to carry
                                the dispatches: as it would cause Suspicions which might lead to Detection, if either of the C—s
                            should be frequently passing from New York to Setauket &c. &c.,
                            they being Men of some considerable note. What he will of Course want will be a sufficient Sum of money to defray the
                            Contingent Expences, which as living at New York & traveling on Long
                            Island is very dear, the Expences accruing must be considerable. C— Senior observes that he is already
                            considerably in advance for the business, which from his Situation & other Circumstances; he is sorry to believe
                            has been of but little service to your Excellency the last Campaign. He further observes that if in the present State of
                            our public affairs, it should be found difficult to furnish money for the Purpose, he will advance 100 Guineas or more if
                            needed, receiving Your Excellencys assurance that it shall be refunded by the Public, with reasonable Interest, after the
                            War. This money to be expended, & properly accounts for, whenever demanded.
                        These are the outlines of the Plan which C— proposed, & which I promised him to Communicate to Your
                            Excellency. If the whole or any part of it should be satisfactory, I shall immediately communicate the necessary
                            Instructions.
                        I hope to be at Wethersfield in a few Days—I have the Honor to be, with the greatest Regard, Your
                            Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    